Vista la moción sobre desestimación que ante-cede, el escrito de oposición a la misma, la certificación y el legajo de la sentencia, debidamente certificada por el secre-tario de la corte de distrito, acompañados a dicho escrito, y apareciendo que la sentencia apelada fué dictada en mayo 24, 1927, que el mismo día se solicitó que se perfeccionara la apelación por medio de una transcripción de la evidencia preparada por el taquígrafo y se presentó dentro del tér-*984mino concedido por la corte, que la Corte de Distrito de A'guadilla entró en vacaciones el primero de agosto de 1927, que el día 15 de octubre de 1927, cuando se celebró la vista para tratar sobre la aprobación de la transcripción, el abo-gado de la apelada solicitó quince días para introducir en-miendas a la transcripción, a lo que accedió la corte, y el 10 de enero próximo pasado se señaló nuevamente la vista para tratar sobre la aprobación de la transcripción, que entonces fue que por primera vez y cuando ya se babía pre-sentado la moción de desestimación de apelación ante esta, corte, se promovió la cuestión de que la corte no debía aprobar la transcripción por no proceder en estos casos, que el legajo de la sentencia ba sido ya preparado y radicado por el ape-lante, que el procedimiento primeramente adoptado por la apelante está) de acuerdo con la práctica sancionada por el ■caso de Rodríguez v. La Asamblea Municipal de Guánica, 51 D. P. R. 133, y que el caso más reciente, Asamblea Municipal v. Corte de Distrito de Guayama, 36 D. P. R. 723, invocado por el abogado de la apelada, fue resuelto en mayo 10, 1927;
Por taNto, esta Corte, en el ejercicio de su discreción y •accediendo a la petición de la parte apelante, resuelve per-mitir, como permite, que el legajo de la sentencia ya presen-tado quede archivado y surta todos .sus efectos legales en la apelación, y en consecuencia declarar, como por la presente -declara, sin lugar la moción sobre desestimación de la ape-lación en el presente caso.